    Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 1 of 20 PageID #:806




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Flow Capital Corporation,                   )
                                            )   No. 17 CV 810
                          Plaintiff,        )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
BESH Holding Corporation, et al.,           )
                                            )   October 20, 2020
                          Defendants.       )

                     MEMORANDUM OPINION and ORDER

      Before the court are three motions filed by Plaintiff Flow Capital

Corporation 1 (“FlowCap”) seeking: (1) a turnover order directed at Lake Forest

Bank & Trust Company, N.A. (“Lake Forest Bank”) and continuation of this

supplementary citation proceeding for an additional 12 months; (2) the issuance of a

rule to show cause and finding of contempt against Defendant Westlake Financial

Group, Inc. (“Westlake”) and citation respondents Paul J. Burt (“Burt”), who is now

deceased, and WL Benefits LLC (“WL Benefits”); and (3) substitution of the proper

successor or representative for Burt. (R. 68; R. 69; R. 70; R. 94; R. 95.) For the

following reasons, the motion for turnover order and continuation is granted, and

the motions for contempt and for substitution are granted in part and denied in part

without prejudice:




1 On August 22, 2020, the court granted the motion for substitution of FlowCap for
Plaintiff Grenville Strategic Royalty Corporation that was contemporaneously filed
with the motion for turnover order and continuation. (R. 68; R. 91.)
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 2 of 20 PageID #:807




                                    Background

       On May 20, 2019, the court entered judgment in favor of FlowCap and

against Westlake in the amount of $1,961,083.00 plus costs. (R. 52; R. 90.) Shortly

thereafter WL Benefits was formed.       (R. 69, Pl.’s Mot. for Finding of Contempt

(“MFC”) ¶ 5.) Burt was the President and CEO of Westlake and a manager of WL

Benefits. (Id. ¶ 5.) After the judgment was entered, the court issued citations to

discover assets directed to Westlake, Burt, and WL Benefits (collectively “Citation

Respondents”). (R. 69-2; R. 69-3; R. 69-4.) These citations were personally served

on Burt on September 23, 2019, both in his individual capacity and as the

responsible corporate officer and a manager of Westlake and WL Benefits,

respectively. (R. 69-5.) The citations state in relevant part:

       YOU ARE PROHIBITED from making or allowing any transfer or
       other disposition of, or interfering with, any property not exempt from
       execution or garnishment belonging to any of the judgment debtor or to
       which the judgment debtor may be entitled or which may be acquired
       by or become due to the judgment debtors, and from paying over or
       otherwise disposing of any money not so exempt, which is due or
       becomes due to the judgment debtors, until further order of court or
       termination of the proceedings. You are not required to withhold
       payment of any money beyond double the amount of the judgment.

(R. 69-2; R. 69-3; R. 69-4.)

       In response, Citation Respondents provided documents showing that

Westlake has several bank accounts at Lake Forest Bank and WL Benefits has one

account at JP Morgan Chase Bank, N.A. (“Chase”). (R. 69, Pl.’s MFC ¶ 6.) Third-

party citations issued to those banks then revealed records for a Westlake bank

account ending in 9405 (“Westlake 9405 Account”), four other Westlake accounts




                                           2
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 3 of 20 PageID #:808




ending in 4885, 9413, 9320, and 2862 (collectively “Client Accounts”), and a WL

Benefits bank account ending in 5772 (“WL Benefits 5772 Account”). (R. 69-7; R.

69-8; R. 69-9.)   In an emergency motion filed on December 17, 2019, Westlake

asserted that the Client Accounts were “not the property of the judgment debtor

Westlake” but rather held by Westlake on behalf of clients.          (R. 59, Citation

Respondents’ Emer. Mot. ¶ 6.)       Based on Westlake’s representations the court

ordered the release of funds in the Client Accounts on December 20, 2019, “to be

used only on behalf of the respective entities associated with the accounts.” (R. 63.)

      FlowCap filed its motions for turnover order and continuation and for rule to

show cause and contempt in April 2020, seeking turnover of funds from the

Westlake 9405 Account and arguing that the court find Citation Respondents in

contempt for failing to comply with the citation’s prohibition on the transfer or

disposition of Westlake’s assets. (R. 68, Pl.’s Mot. for Turnover Order (“MTO”); R.

69, Pl.’s MFC.)   Specifically, FlowCap alleges that following the service of the

citations on September 23, 2019, Burt and Westlake improperly disbursed funds

from the Westlake 9405 Account, violated the court’s December 2019 order

concerning the Client Accounts, and fraudulently transferred assets from Westlake

to WL Benefits. (R. 69, Pl.’s MFC ¶¶ 12, 23, 28.) As of April 17, 2020, the amount

available for turnover from the Westlake 9405 Account is $8,367.22. (R. 68, Pl.’s

MTO ¶¶ 8-9.)

      Citation Respondents responded to FlowCap’s motions by filing a motion to

quash this supplementary proceeding, arguing that the court’s May 20, 2019




                                          3
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 4 of 20 PageID #:809




judgment was not a final order and that the citations served upon them and the

third-party citation later served on Lake Forest Bank were procedurally flawed.

(R. 72, Citation Respondents’ Mot. to Quash.; R. 74, Citation Respondents’

Clarification.) On May 29, 2020, the court denied Citation Respondents’ motion to

quash but left open the issue of the citations’ alleged procedural defects for this

court’s resolution. (R. 76.) This court entered an order on the same day directing

Citation Respondents to respond to FlowCap’s motions by June 5, 2020. (R. 77.)

      On June 5, 2020, Citation Respondents contemporaneously filed a response to

FlowCap’s motions and a motion for reconsideration of their previously denied

motion to quash. (R. 78, Citation Respondents’ Resp.; R. 79, Citation Respondents’

Mot. for Reconsideration.) In their response, Citation Respondents repeated the

procedural argument from their original motion to quash. (Compare R. 72, Citation

Respondents’ Mot. to Quash ¶¶ 10-27 with R. 78, Citation Respondents’ Resp. ¶¶ 1-

18.) Namely, they argued that the citations were not properly issued by the court

clerk and lack the requisite statutory warning language on the front page.

      On August 18, 2020, the court denied Citation Respondents’ motion for

reconsideration. (R. 89.) Shortly thereafter this court entered an order rejecting

Citation Respondents’ procedural arguments. (R. 91.) In that order this court made

clear that: (1) the citations were properly issued by the court clerk as they include

the court’s seal; and (2) the appearance of the statutory warning language on the

second page as opposed to the first did not render the citations deficient because

Citation Respondents had already responded to the citations. (Id.) Accordingly,




                                         4
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 5 of 20 PageID #:810




this court ordered Citation Respondents to file a substantive response to FlowCap’s

motions by August 28, 2020. (Id.)

      Two days before the response deadline, Citation Respondents filed a

suggestion of death stating that Burt died on July 5, 2020.          (R. 92, Citation

Respondents’ Suggestion of Death.) To date, Citation Respondents have not filed a

substantive response to FlowCap’s motions. On September 3, 2020, FlowCap filed a

supplement in support of the already-pending motions for a turnover order and rule

to show cause and a separate motion to substitute Burt’s successor or

representative as a party in his place. (R. 93, Pl.’s Supp. Reply; R. 94, Pl.’s Mot. to

Substitute Party (“MSP”).)    FlowCap argues that because Citation Respondents

have not filed a response addressing the substantive arguments raised in its

motions for turnover order and for rule to show cause, the court should grant the

motions “forthwith” with the exception of the requested relief against Burt. (R. 93,

Pl.’s Supp. Reply at 1-2.)    In its substitution motion, FlowCap seeks an order

substituting Burt’s widow as a party or in the alternative compelling Citation

Respondents to identify the proper successor or representative of Burt’s estate. (R.

94, Pl.’s MSP ¶¶ 14-15.)

                                      Analysis

      Federal Rule of Civil Procedure 69(a) dictates that district courts must follow

the “law of supplementary proceedings of the state in which they sit.” Laborers’

Pension Fund v. Pavement Maint., Inc., 542 F.3d 189, 191 (7th Cir. 2008). Under

the applicable Illinois law, a supplementary proceeding begins when the court clerk




                                          5
      Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 6 of 20 PageID #:811




issues a citation, which entitles the creditor to discover assets or income of the

debtor, whether held by the debtor or a third party. See 735 ILCS 5/2-1402(a); Ill.

S. Ct. R. 277(a). The judgment becomes a lien on the judgment debtor’s property

once the citation is served upon a party. 735 ILCS 5/2-1402(m). Further, Section 2-

1402(c) provides that the court may enter appropriate orders or judgments when

assets or income of the judgment debtor are discovered. See 735 ILCS 5/2-1402(c).

Citation proceedings in Illinois “are meant to be [a] swift, cheap, [and] informal”

avenue for discovery of assets of the judgment debtor in order to satisfy an unpaid

judgment. Resol. Trust Corp. v. Ruggiero, 994 F.2d 1221, 1226 (7th Cir. 1993). In

keeping with this purpose, the provisions of Section 2-1402 are to be construed

liberally to “provid[e] for the discovery of a debtor’s assets and income” as well as to

“vest[] the courts with broad powers to compel the application of discovered assets

or income to satisfy a judgment.” City of Chi. v. Air Auto Leasing Co., 697 N.E. 2d

788, 791 (Ill. App. Ct. 1998) (internal quotation and citation omitted).

A.      Motion for Finding of Contempt

        Turning first to FlowCap’s motion for rule to show cause and contempt, the

court finds it necessary to reiterate that Citation Respondents had numerous

opportunities to argue the merits of the alleged contempt.         As FlowCap notes,

Citation Respondents filed a motion of their own to quash this supplementary

proceeding and then unsuccessfully challenged the court’s denial of their motion

rather than addressing the merits of FlowCap’s motion. (R. 93, Pl.’s Supp. Reply at

2.)    When Citation Respondents filed a response on June 5, 2020, they did not




                                           6
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 7 of 20 PageID #:812




address the merits of the alleged contempt but rested solely on purported

procedural defects concerning the citations—a puzzling position given that they had

already responded to the citations issued to them and Westlake successfully

pursued an emergency motion arising out of the citation issued to Lake Forest

Bank. In any event, on August 22, 2020, this court made clear that the citations

were properly issued by the court clerk and satisfied the statutory purpose of

providing notice.

      Because Citation Respondents had ample notice of the contempt claims

against them and failed to respond on the merits, there is no need to direct a rule to

show cause before the substantive requested relief is considered.       See S.E.C. v.

Hyatt, 621 F.3d 687, 696 (7th Cir. 2010) (noting a district court may treat a show-

cause motion as a motion on the merits of contempt “when it would not violate the

alleged contemnor’s right to notice and an opportunity to be heard”). However,

given Burt’s death and the nature of the claims against him (FlowCap is seeking a

monetary judgment against Burt), the court declines to grant the relief requested

with respect to Burt.     Once a successor or representative of Burt’s estate is

identified and substituted, FlowCap may pursue its claims against the estate

(and/or others) in any manner consistent with the law. Therefore, this court treats

FlowCap’s motion as one for finding of contempt against Westlake and WL Benefits.

      The court’s power to hold a party in civil contempt stems from its “inherent

limited authority to enforce compliance with court orders and ensure judicial

proceedings are conducted in an orderly manner.” United States v. Dowell, 257 F.3d




                                          7
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 8 of 20 PageID #:813




694, 699 (7th Cir. 2001) (quotation and citation omitted). To this end, the goal of

civil contempt proceedings is to compel compliance with an existing order or to

compensate a party for losses sustained as a result of the contempt rather than to

punish the contemnor. See Jones v. Lincoln Elec. Co., 188 F.3d 709, 738 (7th Cir.

1999) (citing Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 826-

28 (1994)). The party seeking a contempt ruling must prove by clear and convincing

evidence that: “(1) a court order sets forth an unambiguous command; (2) the

alleged contemnor violated that command; (3) the violation was significant,

meaning the alleged contemnor did not substantially comply with the order; and (4)

the alleged contemnor failed to make a reasonable and diligent effort to comply.”

Hyatt, 621 F.3d at 692.

      1.      Westlake 9405 Account

      FlowCap first argues that Westlake should be held in contempt because

Westlake disbursed funds from the Westlake 9405 Account following service of the

citation on September 23, 2019.      Illinois law permits a citation to include a

provision that prohibits the party to whom the citation is directed from transferring

or otherwise disposing of the judgment debtor’s nonexempt assets. 735 ILCS 5/2-

1402(f)(1).   The purpose of this law is to prevent the citation respondent “from

transferring funds which may become due to the judgment debtor, in order to

[e]nsure that the latter does not abscond with money that is due.”         Cacok v.

Covington Elec. Co., Inc., 111 F.3d 52, 54 (7th Cir. 1997) (quotation and citation




                                         8
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 9 of 20 PageID #:814




omitted). Any party who fails to obey the citation’s prohibition against transfers

may be sanctioned. See 735 ILCS 5/2-1402(f)(1); Ill. Sup. Ct. R. 277(h).

      Here the citation issued by the court and personally served upon Burt, the

responsible corporate officer for Westlake, set forth a clear and unequivocal order

prohibiting Westlake from making or allowing any transfer or other disposition of,

or interfering with, any nonexempt assets. (R. 69-2; R. 69-5.) Despite this clear

prohibition, bank records for the Westlake 9405 Account show withdrawals totaling

$120,555.16 after service of the citation through December 31, 2019.       (R. 69-7.)

Specifically, bank records show the total withdrawals for each month as follows:

         September 24 - September 30, 2019                       $5,129.94
         October 2019                                           $27,148.26
         November 2019                                          $48,336.83
         December 2019                                          $39,940.13
         Total:                                                $120,555.16

(Id. at 2, 14, 21, 27.)   Bank records also show numerous debit card purchases,

payments to streaming and gaming services, and unexplained money transfers

while the citation was pending. (R. 69, Pl.’s MFC ¶¶ 13-15.) Notably, at least two

wire transfers out of the Westlake 9405 Account directed funds to the WL Benefits

5772 Account at Chase. (Id. ¶ 15.) It is undisputed that none of the disbursed

funds was used to satisfy the judgment. (Id. ¶ 12.)

      FlowCap has established all four factors for a finding of contempt. First, the

citation directed at Westlake included express language prohibiting Westlake from

making or allowing any transfer or other disposition of, or interfering with, any

nonexempt property, including the funds in the Westlake 9405 Account. Second,




                                          9
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 10 of 20 PageID #:815




the unauthorized withdrawals of more than $120,000 from the Westlake 9405

Account violated the citation. Third, the violation was significant. Fourth, there is

no indication that Westlake made a reasonable or diligent effort to comply with the

citation or to request an exception to the citation’s prohibition against transfers.

See 735 ILCS § 5/2-1402(f)(1) (listing exceptions). To the contrary, the uncontested

evidence shows that funds were depleted and transferred from the Westlake 9405

Account in an effort to evade the citation.      Thus, the court finds Westlake in

contempt for violating the citation’s prohibition against transfers.

      As already discussed, civil contempt proceedings are intended to either

compel compliance or compensate a party for losses sustained. See Jones, 188 F.3d

at 738. In keeping with this purpose, the court orders Westlake to pay FlowCap’s

reasonable attorneys’ fees and costs associated with bringing this motion, to be

determined by the court upon the filing of a fee petition. This relief does not bar

FlowCap from seeking the same from Burt’s estate or his representative. The court

will schedule a deadline for filing the fee petition once FlowCap’s expected motions

against Burt’s estate or representative are resolved.

      2.     The Client Accounts

      FlowCap also asserts that Westlake should be held in contempt because it

used funds in the Client Accounts in violation of the court’s December 20, 2019

order. That order released the funds “to be used only on behalf of the respective

entities associated with the accounts.” (R. 63.) In its emergency motion, Westlake

did not identify WL Benefits as an associated entity.           (See R. 59, Citation




                                          10
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 11 of 20 PageID #:816




Respondents’ Emer. Mot.)       Yet bank records show money transfers totaling

$9,238.45 from the Client Accounts to the WL Benefits 5772 Account four days after

the order was entered on December 24, 2019. (Compare R. 69-8, at 2, 4 with R. 69-9

at 19.) Bank records also show that the transfers depleted all of the money in the

Client Accounts ending in 9413 and 9320. (R. 69-8, at 2, 4, 6, 8.) FlowCap asserts

that as a contempt remedy this court should vacate the December 2019 order and

enter a turnover order for any remaining funds in the Client Accounts. (R. 69, Pl.’s

MFC ¶ 24.)

      FlowCap has met its burden of showing that Westlake violated the court’s

December 20, 2019 order by clear and convincing evidence. Based on Westlake’s

representations in its emergency motion, nothing in the court’s December 2019

order could be read to permit Westlake to transfer funds from the Client Accounts

to the WL Benefits 5772 Account. To be sure, the order lifted the freeze on the

Client Accounts so that Westlake could use them while the citation was pending,

thereby ameliorating the need to hold client funds in other accounts.           The

unauthorized transfer of assets that—to use Westlake’s own words—were “not the

property of Westlake” was a significant violation of the court’s order and Westlake

failed to make reasonable and diligent efforts to comply with that order.

      Moreover, the court finds it troubling that Westlake requested the release of

the funds in the Client Accounts “so as to prevent irreparable harm to innocent

parties” and then proceeded to deplete funds in two of the accounts a few days after

the court granted its request. Though not alleged by FlowCap, Westlake’s conduct




                                         11
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 12 of 20 PageID #:817




appears to suggest that the December 2019 order was procured by fraud on the

court. In re Golf 255, Inc., 652 F.3d 806, 808 (7th Cir. 2011) (observing fraud on the

court is the “species of fraud which does, or attempts to, defile the court itself, or is

a fraud perpetrated by officers of the court”) (quotations omitted).          The court

accordingly finds Westlake in contempt of court for its violation of the December

2019 order.

      However, because FlowCap does not point to facts that would permit this

court to turn over the funds that remain in the Client Accounts, the court declines

to grant this relief at this time. Instead, the court exercises its discretion to fashion

contempt remedies for violations of court orders, see Star Ins. Co. v. Risk Mktg. Grp.

Inc., 561 F.3d 656, 663 (7th Cir. 2009), and orders Lake Forest Bank to freeze the

remaining funds in the Client Accounts and not to disburse any funds without court

authorization.

      3.      Transfer of Westlake’s Assets

      Lastly, FlowCap contends that Westlake and WL Benefits should be held in

contempt for their collective hand in a shell game allegedly orchestrated by Burt to

avoid paying the judgment amount. Specifically, FlowCap claims that after the

judgment was entered Westlake’s employees, general business operations, and

assets were fraudulently transferred to the newly formed WL Benefits and

Westlake’s business continued as usual under a different name. (R. 69, Pl.’s MFC

¶ 28.) FlowCap argues that those transfers are voidable such that WL Benefit’s

assets are Westlake’s, subject to a turnover order to satisfy the judgment against




                                           12
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 13 of 20 PageID #:818




Westlake. (Id. ¶ 41.) FlowCap also argues that because WL Benefits holds the

assets of Westlake and is a continuation and successor company of Westlake, the

court should enter a judgment against WL Benefits for the unpaid $1,961,083.00

judgment. (Id. ¶ 42.)

      In supplemental proceedings to discover and to collect the assets of a

judgment debtor the only relevant inquiries are: “(1) whether the judgment debtor

is in possession of assets that should be applied to satisfy the judgment; or (2)

whether a third party is holding assets of the judgment debtor that should be

applied to satisfy the judgment.” See Dexia Credit Local v. Rogan, 629 F.3d 612,

623 (7th Cir. 2010) (citing Star Ins. Co., 561 F.3d at 660-61)). Once a judgment

creditor discovers assets of the debtor in the hands of a third party, the court may

order the third party to deliver up those assets to satisfy the judgment. 735 ILCS

5.2-1402(c)(3); see also Kennedy v. Four Boys Labor Serv., Inc., 664 N.E.2d 1088,

1091 (Ill. App. Ct. 1996). Federal and state courts have interpreted Illinois law to

permit Uniform Fraudulent Transfer Act (“UFTA”) and successor liability claims in

connection with supplementary proceedings. See Trade Sols. Inc. v. Eurovictory

Sports, Inc., No. 97 CV 1153, 1998 WL 792486, at *6 (N.D. Ill. Nov. 9, 1998) (UFTA);

Sullivan v. Alpine Irrigation Co., No. 09 CV 2329, 2011 WL 1575617, *5 (N.D. Ill.

April 25, 2011) (successor liability).

      The imposition of successor liability is an exception to the general rule that

the transfer of assets from one entity to another does not make the latter liable for

the debts and liabilities of the former. See Hoppa v. Schermerhorn & Co., 630




                                         13
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 14 of 20 PageID #:819




N.E.2d 1042, 1045 (Ill. 1994).    As relevant here, liability is imposed when “the

purchasing entity is merely a continuation or reincarnation of the selling

corporation. In other words, the purchasing corporation maintains the same or

similar management and ownership, but merely wears different clothes.” Brandon

v. Anesthesia & Pain Mgmt. Assocs., Ltd., 419 F.3d 594, 599 (7th Cir. 2005)

(internal quotations and citation omitted).

      Based on the uncontested evidence in the record, the court finds that WL

Benefits is a continuation and successor company of Westlake and therefore

FlowCap is entitled to treat WL Benefit’s assets as if they were Westlake’s for

purposes of satisfying the underlying judgment. In demonstrating the similarities

between Westlake and WL Benefits, FlowCap points out that WL Benefits was

formed a few months after the judgment was entered against Westlake. (R. 69, Pl.’s

MFC ¶ 29.) Burt, as the president and CEO of Westlake and a manager of WL

Benefits, controlled virtually every facet of the two entities, including their

respective bank accounts.    (Id. ¶ 32.)      While Westlake and WL Benefits have

accounts at different banks, their accounts list the same address, have the same

signatory (Burt), and identify the same business income and expenses. (Id. ¶¶ 31-

33.) For example, bank records for the Westlake 9405 Account and the WL Benefits

5772 Account show commission payments from The Lincoln National Life Insurance

Company, Sun Life Assurance Company, and Unum Life Insurance Company of




                                           14
    Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 15 of 20 PageID #:820




America. 2 (Id. ¶ 33.) The records also show payroll checks issued to the same

employees, rent payments to the same office, and payments to the same

telecommunications provider. (Id. ¶¶ 34-35.) These facts are sufficient to show that

WL Benefits represents only a “new coat” for the judgment debtor Westlake.

       That WL Benefits is a mere continuation of Westlake is further evidenced by

the similarities between their names. Before FlowCap filed the underlying lawsuit,

Westlake rebranded itself as WL Benefits Group, Inc. (Id. ¶ 31.) WL Benefits

Group was owned by Burt, and it continued the same benefits administrative

services as Westlake using the same building and suite number (and,

unsurprisingly, the same address on the bank accounts) and employees. (Id. ¶¶ 30-

31.) Under these circumstances it would be incredibly difficulty for the customers

and employees of WL Benefits Group to conceive that since at least August 2019—

the month and year of WL Benefit’s formation—they have been dealing with a

separate entity. That is because in effect they were not.

       The law governing supplementary proceedings gives courts broad authority

to enter appropriate orders and judgments when assets or income of the judgment

debtor are discovered. See 735 ILCS 5.2-1402(c); see also Kennedy, 664 N.E.2d at

1091; Elmhurst Auto Parts, Inc. v. Fencl-Tufo Chevrolet, Inc., 600 N.E.2d 1229, 1233

(Ill. App. Ct. 1992) (noting the supplemental proceedings statute “permits the court

to determine the rights of third parties”). Here FlowCap has met its burden of


2 FlowCap also alleges that commission payments due to Westlake from Aetna Life
Insurance Company, Blue Cross and Blue Shield of Illinois, and Symantec
Corporation were deposited into the WL Benefits 5772 Account, (see R. 69, Pl.’s
MFC ¶ 33), but bank records do not show deposits from these companies.

                                         15
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 16 of 20 PageID #:821




showing that WL Benefits has assets of the judgment debtor Westlake, see

Broaddus v. Shields, No. 08 CV 4420, 2012 WL 28694, at *4 (N.D. Ill. Jan. 5, 2012),

and there is overwhelming evidence showing that WL Benefits was created in a

vain attempt to conceal assets of Westlake after the entry of the judgment, see

Brandon, 419 F.3d at 600 (finding payments to individual defendants fraudulent

conveyances in violation of the UFTA where the payments were intended to prevent

a creditor from collecting on his claim).    In keeping with the purpose of post-

judgment proceedings, to be “swift, cheap, [and] informal,” it makes little sense to

require FlowCap to file a supplemental complaint against WL Benefits to obtain a

judgment against it. For these reasons and in light of the undisputed facts, the

court enters judgment in favor of FlowCap and against WL Benefits for the unpaid

$1,961,083.00 judgment plus costs in accordance with the judgment against

Westlake. (R. 59; R. 90.)

      In sum, the court grants FlowCap’s motion for contempt as to Westlake and

WL Benefits and awards the following remedies: (1) Westlake and WL Benefits are

ordered to pay FlowCap’s reasonable attorneys’ fees and costs associated with

bringing the motion for contempt; (2) the funds in the Client Accounts are frozen

until further order of the court; and (3) judgment is entered against WL Benefits

and in favor of FlowCap in amount of $1,961,083.00 plus costs. However, the court

denies FlowCap’s motion for rule to show cause and for finding of contempt as to

Burt individually without prejudice.




                                        16
     Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 17 of 20 PageID #:822




B.      Motion for Turnover Order and Continuance

        FlowCap next seeks a turnover order compelling Lake Forest Bank to release

funds in the Westlake 9408 Account to satisfy the judgment. (R. 68, Pl.’s MTO ¶ 9.)

FlowCap also seeks an order continuing this supplementary proceeding as to all

issued citations for 12 months. (Id. ¶ 10.) FlowCap contends that a continuation

order is necessary because Citation Respondents and the banks at which they have

accounts may continue to receive funds that are due to Westlake and WL Benefits

and thus be subject to turnover to satisfy the judgment. (Id.) Neither Citation

Respondents nor Lake Forest Bank or Chase oppose FlowCap’s motion.

        The law governing supplementary proceedings provides that the court may

order a third party to turn over any assets so discovered to the creditor to satisfy

the judgment. See 735 ILCS 5/2-1402(c)(3). Further, the court has discretion to

extend supplementary citation proceedings “as justice may require.”       Ill. S. Ct.

R. 277(f); see also Laborers’ Pension Fund, 542 F.3d at 194. Accordingly, the court

grants FlowCap’s motion for turnover order and continuation and orders that: (1)

Lake Forest Bank is ordered to turn over to FlowCap all funds held in the Westlake

9405 Account, less any applicable bank fees, by November 4, 2020; and (2) the

citations served upon Citation Respondents, Lake Forest Bank, and Chase shall

remain in full force and effect until October 20, 2021. To the extent that any party

or third-party wishes to terminate the citation at an earlier date, they may file a

motion to do so. The court also orders Chase to turn over to FlowCap all funds held




                                          17
     Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 18 of 20 PageID #:823




in the WL Benefits 5772 Account, less any applicable bank fees, by November 4,

2020.

C.      Motion for Substitution

        FlowCap also seeks an order substituting Burt’s widow as a party in Burt’s

place or in the alternative compelling Citation Respondents to identify the proper

successor or representative of Burt’s estate. (R. 94, Pl.’s MSP ¶¶ 14-15.) FlowCap

contends that its fraudulent transfer claims against Burt are remedial, rather than

punitive, and therefore were not extinguished upon his death. (Id. ¶¶ 8-9.) Citing

Bertam Music Co. v. P & C Enters., Inc., No. 09 CV 2253, 2011 WL 2633666, at *6

(C.D. Ill. July 5, 2011), FlowCap argues that Burt’s widow is the proper party for

substitution to defend these claims irrespective of the fact that she has not been

formally appointed as a representative or administrator of Burt’s estate because she

is a successor in interest. (Id. ¶ 10.)

        Federal Rule of Civil Procedure 25 governs the substitution of a party who

has died. Specifically, Rule 25(a)(1) provides that “[i]f a party dies and the claim is

not extinguished, the court may order substitution of the proper party.” Generally,

“the proper party for substitution is the person who has the legal right and

authority to defend against the claims brought against the deceased party.” Bertam

Music Co., 2011 WL 2633666, at *6. Courts in this district have broadly construed

Rule 25(a)(1) to permit substitution of the decedent’s successor as a party even

though that person has not been formally appointed as a representative or

administrator. See Hicks v. Young, No. 10 CV 3874, 2012 WL 1755735, at *1 (N.D.




                                          18
   Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 19 of 20 PageID #:824




Ill. May 15, 2012); see also Bertam Music Co., 2011 WL 2633666, at *6.              The

decision whether to substitute parties lies within the sole discretion of the court.

Otis Clapp & Son, Inc. v. Filmore Vitamin Co., 754 F.2d 738, 743 (7th Cir. 1985).

       Here the court agrees with FlowCap, finding that its UFTA claims to recover

judgment for the value of the assets transferred are remedial in nature and

therefore survive Burt’s death. See Cannon v. Whitman Corp., 569 N.E.2d 1114,

1118 (Ill. App. Ct. 1991) (holding “the [UFTA] is remedial in nature and thus can be

given retroactive effect”); see also In re Randy, 189 B.R. 425, 444 (N.D. Ill. Nov. 8,

1995) (describing fraudulent transfer laws, including the UFTA, as restitutionary);

N.L.R.B. v. Int’l Measurement & Control Co., Inc., 978 F.2d 334, 338 (7th Cir. 1992)

(“Actions to recover fraudulent conveyances survive the preferred creditor’s death.”).

Consequently, the court may order the substitution of the proper party in this case.

See Fed. R. Civ. P. 25(a)(1). FlowCap contends that Citation Respondents ignored

its requests for identification of Burt’s surviving heirs and information concerning

whether a representative has or will be appointed for his estate. (R. 94, Pl.’s MSP ¶

11.)   FlowCap also contends that it attempted to determine whether Burt died

intestate or whether a petition to distribute his estate has been filed, but its efforts

were futile. (Id.) Based in part on these circumstances, FlowCap argues that Burt’s

widow is the proper party to substitute under Rule 25.

       Given that Rule 25(a)(1) permits the substitution of the decedent’s successor,

see Hicks, 2012 WL 1755735, at *1, and Burt’s widow is apparently the only

successor in interest that FlowCap could identify by name, the court may order that




                                          19
  Case: 1:17-cv-00810 Document #: 98 Filed: 10/20/20 Page 20 of 20 PageID #:825




she be substituted as a party.      Having said that, the court finds that judicial

economy is best served by compelling Citation Respondents to identify the proper

successor or representative of Burt’s estate. The court therefore grants FlowCap’s

motion for substitution in part to the extent that it seeks an order compelling the

Citation Respondents to identify the proper successor or representative to be

substituted in this case.   As such, the Citation Respondents are to identify the

proper party to replace Burt by October 27, 2020.

                                     Conclusion

      For the foregoing reasons, the motion for turnover order and continuation is

granted, and the motions for contempt and for substitution are granted in part and

denied in part without prejudice.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




                                         20
